Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 1 of 46



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                      CASE NO. 17-61756-CIV-COOKE/GOODMAN

   RICARDO JORGE OLGUIN,

         Plaintiff,
   v.

   FLORIDA’S ULTIMATE HEAVY HAULING,
   et al.,

         Defendants.
   __________________________________________/

        REPORT AND RECOMMENDATIONS ON COMPETING FEES MOTIONS

         At bottom, litigation is war. Framed by this fundamental view, this Report and

   Recommendations on competing attorney’s fees motions will begin with four war-

   related maxims from Sun Tzu (544 – 496, BC), the famous Chinese general and military

   strategist credited with writing The Art of War: (1) “The greatest victory is that which

   requires no battle”; (2) “The supreme art of war is to subdue the enemy without

   fighting”; (3) “He will win who knows when to fight and when not to fight”; and (4)

   “He who wishes to fight must first count the cost.”

         As outlined below, this lawsuit (which quickly morphed from an extremely

   small claim worthy of a telephone call into a full-fledged litigation war) should never

   have been a lawsuit in the first place. But, once filed, this lawsuit should have been

   quickly and inexpensively resolved. It wasn’t. Indeed, what should have been, at most, a
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 2 of 46



   modest, manageable, garden-variety squabble under the Fair Labor Standards Act

   involving a claim of less than $1,000 and a settlement of $783 (and which likely could

   have been resolved with a single telephone call or email, without the filing of a lawsuit)

   mushroomed into a full-scale, pedal-to-the-metal litigation war and an epic battle over

   attorney’s fees. In other words, the war-avoidance wisdom of Sun Tzu was not

   followed.

         As a consequence of this avoidable litigation war, Plaintiff Ricardo Jorge Olguin

   seeks $36,575 in fees and Defendants seek $60,530 in fees -- but those amounts have

   already increased significantly because each fees motion triggered a response and a

   reply. In fact, Plaintiff’s counsel has advised that he will prepare a supplemental fees

   and costs motion to address the post-motion legal activity “at the appropriate time”

   [ECF No. 86, p. 15], and defense counsel has “reserved their right to seek fees incurred

   in litigating fees” and “to seek such fees by way of a supplemental motion filed at an

   appropriate time.” [ECF No. 102, p. 10].

         So the Court is confronted with competing attorney’s fees requests of

   approximately $100,000 (and still climbing higher) in a case which settled for less than

   eight hundred dollars.

         Defendants contend that Plaintiff’s counsel “filed and pursued a minimum wage

   claim initially valued at $590 but later re-valued at $783 (inclusive of liquidated

   damages) without any pre-suit investigation or effort to resolve the claim.” [ECF No. 91,




                                               2
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 3 of 46



   p. 2]. Although they settled this case for a modest payment to Plaintiff, Defendants have

   filed their own motion for attorney’s fees against Plaintiff’s counsel, alleging that he and

   his law firm (1) “recklessly filed and pursued a factually meritless overtime claim,” (2)

   “never sought available information” before filing suit about a statutory exemption, (3)

   adopted a “‘sue first and ask questions later’ approach,” (4) “blindly continued to

   litigate Plaintiff’s unsustainable overtime claim for six months,” (5) “doubled down and

   pursued largely irrelevant written discovery,” and (6) “unconditionally abandon[ed]

   (while still refusing to dismiss) Plaintiff’s overtime claim . . . [o]nly when confronted

   with Defendants’ Summary Judgment Motion.” [ECF No. 89, p. 2].

          But Plaintiff’s counsel paints Defendants as the unreasonable parties, asking the

   question, “How far can FLSA defendants tenaciously litigate without being held

   accountable for the time and expense they cause to be incurred?” [ECF No. 86, p. 1].

   Plaintiff argues that “Defendants cannot litigate tenaciously and then be heard to

   complain about the time necessarily spent by Plaintiff in response.” [ECF No. 86, p. 12].

   According to Plaintiff’s counsel, “the majority of time expended in this case was the

   direct result of responding to Defendants’ scorched earth litigation strategy.” [ECF No.

   86, p. 16].

          Given this background, it is hardly surprising that the briefing on the fees and

   costs requests has itself been strident and extensive. Plaintiff filed a motion for costs

   [ECF No. 83]; Defendants filed an opposition response [ECF No. 85]; Plaintiff then filed




                                                3
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 4 of 46



   a motion for attorney’s fees [ECF No. 86]; Plaintiff filed a reply in support of his request

   for costs [ECF No. 88]; Defendants filed their own motion for attorney’s fees [ECF No.

   89]; Defendants filed their opposition response to Plaintiff’s motion for attorney’s fees

   [ECF No. 91]; Plaintiffs filed an initial response opposing Defendants’ motion for

   attorney’s fees (which also served as a reply in support of his attorney’s fees motion)

   [ECF No. 95]; Plaintiff filed a Court-permitted Amended Verified Response/Reply [ECF

   No. 97]; Defendants filed their reply in further support of their motion for attorney’s

   fees [ECF No. 102]; and Plaintiff filed a Notice of Supplemental Authority [ECF No.

   103].

           That’s an awful lot of post-settlement briefing for a case which settled for less

   than $800.

           At bottom, though, and regardless of how many motions and memoranda were

   filed on the costs and competing fees requests, the material facts are relatively

   straightforward: Plaintiff’s counsel (1) did not determine before trial that a statutory

   exemption applied, (2) did not ask Defendants about the applicability of the exemption

   before filing suit, (3) did not make a pre-filing demand, (4) continued to litigate after

   receiving evidence establishing the exemption, (5) declined to accept Defendants’

   tender of wages made less than two months after the lawsuit was filed (by claiming that

   a receptionist at his law firm was not authorized to accept an envelope containing the




                                                4
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 5 of 46



   tender), and (6) later demanded a general release as a condition for settlement even

   though Defendants and their insurer have claims against Plaintiff for property damage.

          As outlined in greater detail below, Plaintiff’s counsel, Elliott Kozolchyk,

   appeared to be far-more interested in generating attorney’s fees for himself than in

   resolving a modest claim for his client’s benefit. His actions strongly suggest a strategy

   of avoiding an early resolution in order to generate more fees. Indeed, two other district

   court judges who have denied Kozolchyk any attorney’s fees (even though he

   represented a prevailing plaintiff in an FLSA case) reached similar conclusions about

   his conduct. For example, in a recent case, U.S. District Judge Patricia A. Seitz held that

   “it appears that Plaintiff’s counsel’s sole intent . . . was to run up his bill.” Nelson v. Kobi

   Karp Architecture & Interior Design, Inc., No. 17-23600, 2018 WL 3059980, at *3 (S.D. Fla.

   May 8, 2018).

          In addition, the Undersigned received testimony (at an evidentiary hearing) that

   Plaintiff’s counsel improperly attempted to solicit another employee to join the lawsuit.

   Kozolchyk denies the allegation and rejects the testimony as not credible.

          Under these facts, the Undersigned respectfully recommends that Plaintiff be

   denied both a fees award and a costs judgment as a “prevailing party” (because the

   unique facts justify the conclusion that no fee is a reasonable fee and that a costs award

   would be unjust) and that his counsel be required to pay some (but not all) of




                                                  5
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 6 of 46



   Defendants’ attorney’s fees under 28 U.S.C. § 1927 (counsel’s liability for excess costs,

   expenses, and attorney’s fees) and the inherent authority doctrine.

           This Report and Recommendations will explain the relevant factual scenario and

   applicable legal principles and analysis in further detail. But, for purposes of this

   introduction, the Undersigned respectfully recommends that Plaintiff’s counsel (and

   his law firm) be required to pay Defendants $30,625.33 in attorney’s fees.

      I.      Factual Background

           The Undersigned previously provided a comprehensive summary of many of the

   relevant facts when I issued a Report and Recommendations on Plaintiff’s Motion to

   Approve Settlement Agreement. [ECF No. 81]. In that motion, Olguin asked for an

   order approving as fair and reasonable a purported settlement agreement in this FLSA

   lawsuit and granting him leave to file a motion for attorney’s fees and costs. [ECF No.

   67].

           The total amount of the alleged settlement is $783 -- $391.50 for the unpaid

   minimum wage claim and $391.50 as liquidated damages (i.e., double damages) on that

   claim. Olguin contends that he is entitled to attorney’s fees as the prevailing party in

   this case (that has now generated more than 100 docket entries). But Defendants Florida

   Ultimate Heavy Hauling LLC (“FUHH”) and two of its managers, Michael Cammarata

   and Amie Cammarata, take the position that not only is Olguin not entitled to fees and

   costs, but that they are entitled to fees and costs.




                                                  6
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 7 of 46



          That earlier Report recommended that the motion to approve the wage

   settlement be approved and that each side could pursue applications for fees and costs.

   Judge Cooke adopted that Report and Recommendations. [ECF No. 82].

          Olguin’s FLSA lawsuit alleges that he worked for Defendants as a driver and

   laborer. It sought recovery for both overtime wages and minimum wages. The

   Statement of Claim attached to his Complaint estimates that he is owed $290 in unpaid

   minimum wages and $5,327.54 in unpaid overtime wages from March 13, 2017 through

   August 24, 2017. [ECF Nos. 1-3]. Therefore, his initial claim was for $5,617.54, which, if

   and when doubled as liquidated damages, yielded a potential claim of $11,235.08, plus

   reasonable attorney’s fees and costs. Plaintiff submitted this exact Statement of Claim

   again with his “Notice of Compliance” concerning the Court’s “Order of Court-

   Mandated Requirements in FLSA-Based Cases.” [ECF Nos. 5; 11-1]. Both Statements of

   Claim contain a footnote explaining that “numbers are averages, estimates, and/or

   approximates. Numbers may change as information is uncovered through the discovery

   process.” [ECF Nos. 1-3, p. 1, n. 1; 11-1, p. 1, n. 1].

          Olguin would not have any type of FLSA overtime claim if he was an exempt

   employee, however. Given that Olguin is a truck driver who carried Department of

   Transportation and Federal Motor Carrier Service Act (“FMCSA”) licenses and

   registrations, Olguin would not be owed any overtime if he was exempt from the

   FLSA’s overtime provisions by the FMCSA, 49 U.S.C. § 31502.




                                                   7
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 8 of 46



          Kozolchyk filed a single-count Complaint in September 2017, complaining of

   minimum wage and overtime violations under the FLSA. Plaintiff’s counsel alleged:

      •   “Defendants failed to pay Plaintiff his full and proper overtime wages of 1.5
          times Plaintiff’s regular hourly rate for all hours worked over 40 each week.”

      •   “Defendants failed to pay Plaintiff his full and proper minimum wages for hours
          worked during his employment.”

   [ECF No. 1, p. 2].

          Kozolchyk filed Olguin’s Complaint without making any effort to contact

   Defendants to discuss the claimed FLSA violations or determine if Plaintiff was exempt

   from the FLSA’s overtime provisions.

             a. Overtime Claim

          Plaintiff’s Complaint acknowledged that FUHH “along with its employees [was

   engaged] in interstate commerce” and that Plaintiff was a “driver” for FUHH. [ECF No.

   1, p. 1]. Information available to Plaintiff’s counsel before (and provided to Plaintiff’s

   counsel after) Plaintiff’s Complaint was filed demonstrated that during his employment

   with FUHH: (1) Plaintiff possessed a Class A Commercial Driver’s License; (2) Plaintiff

   was required to submit to U.S. Department of Transportation, Federal Motor Carrier

   Safety Regulation (“DOT FMCSR”) drug testing; (3) Plaintiff was required to participate

   in DOT FMCSR regulated safety orientations; (4) Plaintiff maintained DOT FMCSR

   driver time logs; (5) Plaintiff was principally engaged as a driver; (6) Plaintiff operated a

   FUHH vehicle with a net weight of 17,000 pounds and a gross vehicle weight of 80,000




                                                8
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 9 of 46



   pounds; (7) Plaintiff regularly or from time to time drove FUHH’s “commercial motor

   vehicle” to and from Port Everglades to transport property and goods already in

   interstate or foreign commerce which had not then reached a point of final destination;

   (8) the property was being transported for sale, lease, rent, bailment, or to further a

   commercial Enterprise; and (9) FUHH is registered with the DOT FMCSR as an

   interstate motor carrier.

          Plaintiff’s Complaint does not state whether Plaintiff was exempt or non-exempt

   from the FLSA overtime provisions by the FMCSA exemption. In Plaintiff’s Reply in

   Support of Plaintiff’s Bill of Costs, Kozolchyk said that “Plaintiff’s counsel cannot recall

   any time expended specifically litigating Plaintiff’s overtime claim.” [ECF No. 88, p. 6,

   n. 12]. As noted, however, “whether Plaintiff’s counsel actively pursued the overtime

   claim or not, its filing and pendency required Defendants to expend time defending

   against it.” [ECF No. 89, p. 6 (emphasis added)].

             b. Minimum Wage Claim

          Plaintiff’s minimum wage claim concerned Plaintiff’s final partial week of work,

   which Kozolchyk initially valued in the Statement of Claim at $290, exclusive of

   liquidated damages. [ECF No. 1-3].

          Because Plaintiff abandoned his position mid-work week, his automatic payroll

   deposit for a full week’s salary was reversed and a check (in the amount of $510) was

   prepared and made available to him on August 25, 2017 -- 11 days before Kozolchyk




                                                9
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 10 of 46



    filed the lawsuit. Additional paychecks were prepared and made available at the same

    time, in the amount of $859.11. Plaintiff never retrieved his final paycheck. Kozolchyk

    never asked Defendants about the status of Plaintiff’s final paycheck before filing suit

    on this $290 (exclusive of liquidated damages) claim.

           Neither Plaintiff’s Complaint, Plaintiff’s Motion for Attorney’s Fees, nor any

    other filing by Plaintiff’s counsel indicates what would have prevented Kozolchyk from

    making such an inquiry about his client’s final wages.

           According to Defendants, on October 26, 2017, 51 days after Kozolchyk filed this

    lawsuit, Defendants unconditionally tendered to Plaintiff’s counsel wages in the gross

    amount of $859.11. They alleged that Kozolchyk declined to accept the tender without

    explanation. Plaintiff’s Motion for Attorney’s Fees now posits that the unconditional

    tender was refused because “[his] receptionist can receive deliveries but is not

    authorized to sign anything on behalf of Plaintiff’s counsel.” [ECF No. 86, p. 3].

           More specifically, Kozolchyk argues that there was no “refusal” to accept the

    tendered paychecks, and he provides the following explanation:

           On October 26, 2017, Defendants sent a courier to Plaintiff’s counsel’s
           office. Mr. Kolb [defense attorney Kelly Kolb] made no appointment,
           advance arrangements, nor gave prior notice that Defendants were
           making any sort of delivery. Neither Plaintiff’s counsel, nor anyone
           employed by Plaintiff’s counsel’s law firm, was in the office at the time of
           Defendants’ surprise delivery. The receptionist in Plaintiff’s counsel’s
           office building is not an employee or subcontractor of Plaintiff’s counsel’s
           law firm. The receptionist can receive deliveries but is not authorized to
           sign anything on behalf of Plaintiff’s counsel. The courier refused to
           deliver the package because the receptionist would not sign a document.


                                                10
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 11 of 46



           Neither the receptionist nor the undersigned refused any delivery. Later
           that day, Mr. Kolb sent [a] letter . . . claiming that Plaintiff’s counsel’s
           office “refused” Defendants’ paychecks to Plaintiff. At no point before,
           during, or immediately after the surprise delivery did Defendants
           communicate any desire or intention to settle Plaintiff’s claims.

    [ECF No. 86, p. 3].

           In response, Defendants contend that this

           “explanation” strains credulity as it would presumably mean that the
           receptionist could not sign a FedEx or UPS delivery receipt “on behalf of
           Plaintiff’s counsel.” Regardless, knowing that the tender was
           unconditional and that it consisted of Plaintiff’s final partial-week’s
           wages, Plaintiff’s counsel was presented with, but disregarded, a golden
           opportunity to: 1) achieve a better recovery for his client than he
           ultimately achieved 245 days later; and 2) avoid incurring 89% of the
           attorney’s fees, expenses and costs he now contends are reasonable and
           necessary.

    [ECF No. 89, p. 7].

              c. Plaintiff’s Discovery Requests

           Approximately 60 days after filing the Complaint, Kozolchyk served written

    discovery, consisting of 73 Requests for Production to all Defendants and separate sets

    of Interrogatories and Requests for Admission to each of the three Defendants. These

    discovery requests sought discovery on (1) issues Defendants had admitted in their

    Answer, (2) whether Defendants had a criminal record, (3) documents previously

    produced to Plaintiff’s counsel, (4) witnesses previously disclosed by Defendants, and

    (5) issues requested in other discovery requests.

           Kozolchyk later agreed to withdraw 17 of the 73 Requests.




                                                11
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 12 of 46



               d. Defendants’ Summary Judgment Motion

            Defendants represent that they began drafting their summary judgment motion

    [ECF No. 30] in mid-January 2018 and filed it on March 12, 2018. The summary

    judgment motion argued, among other grounds, that Olguin’s overtime claim was

    barred by the FMCSA exemption.

            Only after this summary judgment motion filing did Plaintiff’s counsel

    unconditionally abandon Plaintiff’s overtime claim. Nevertheless, Plaintiff never

    actually, technically dismissed his overtime claim.

            According to Defendants, no settlement demand was ever made by Plaintiff until

    a few hours before the filing of Defendants’ summary judgment motion, when

    Plaintiff’s counsel submitted his first demand. Moreover, this demand was conditioned

    on Defendants’ release of Plaintiff from all claims, including a claim against Plaintiff for

    $8,000 in property damage he caused by colliding with a different parked car virtually

    every week he worked for FUHH.

               e. Settlement Negotiations History

            Defendants provide the following summary of the settlement discussions: 1

        •   Preliminary settlement discussions were stymied by Plaintiff’s insistence (in his
            3/12, 5/18, 5/24 & 5/28/18 demands) on obtaining a full release of claims from
            Defendants – a term Plaintiff’s counsel knew Defendants could not accept[.]


    1     The parties attended a mediation on January 28, 2018, which resulted in an
    impasse. Kozolchyk has advised that the impasse occurred after approximately thirty
    minutes. [ECF No. 86, p. 4].


                                                12
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 13 of 46



       •   Contrary to the sworn statements in Plaintiff’s Motion for Attorney’s Fees,
           Defendants did not insist on Plaintiff waiving fees in Defendants’ offers of 6/4,
           6/5, 6/6, 6/11 and 6/12/18[.]

       •   As of 6/11/18, the parties had agreed on all disputed settlement terms except
           whether the settlement agreement would contain a recital stating the amount of
           Plaintiff’s claims recited in his Statement of Claim[.]

       •   Prior to Defendants’ 6/11/18 offer (for which all parties agreed on all terms but
           one), Plaintiff’s last demand (June 6, 2018) required Defendants to agree to
           a denial of Defendants’ Motion to Preclude Direct Solicitation [DE 10] with an
           assessment of fees against Defendants and defense counsel for the filing of that
           Motion and a stipulation that Plaintiff’s overtime claim was filed in good faith –
           terms Plaintiff’s counsel knew would not be accepted and which actually backed
           up the negotiations to beyond where they started 3 months earlier.

       •   In lieu of concluding discussions on the sole remaining term of settlement on
           June 11, 2018, Plaintiff’s counsel discontinued those discussions. Indeed, Plaintiff
           never responded to Defendant’s June 11, 2018 offer. Only after defense counsel
           called Plaintiff’s counsel on June 12, 2018, was there an actual discussion of final
           settlement terms. Plaintiff’s counsel, however, insisted that he would continue to
           litigate his client’s $788 claim unless defense counsel agreed to send an email
           dictated by Plaintiff’s counsel – the June 12, 2018 email, the subject of Plaintiff’s
           Motion to Approve Settlement [ECF No. 67]. Thus, the suggestion throughout
           Plaintiff’s Motion for Fees that Defendants impeded an early resolution of this
           case is fiction.

       •   On June 12, 2018 – 280 days after Plaintiff’s Complaint was filed – Plaintiff’s
           counsel finally agreed to accept a second unconditional tender – this time of
           $783.00 – to resolve Plaintiff’s minimum wage claim. Plaintiff’s counsel
           represented that this new and improved figure was “100% of the claimed
           minimum wages owed.” While greater than Plaintiff counsel’s stated $580
           (inclusive of liquidated damages) valuation of the minimum wage claim
           throughout this litigation, this figure is obviously less than the $859.11
           unconditionally tendered by Defendants 245 days earlier on October 26, 2017.

    [ECF No. 89, pp. 9-10].




                                                13
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 14 of 46



               f. The Motion to Bar Solicitation of Other Plaintiffs

           The day after answering the Complaint, Defendants filed a motion to bar direct

    solicitation of potential plaintiffs, alleging that “an individual identifying himself as an

    attorney directly solicited a former FUHH truck driver” to “join this lawsuit.” [ECF No.

    10, pp. 1-2]. The motion alleged that the attorney told the former driver (later identified

    as Glenn Pryor) that the driver had a “strong case” but needed to hire that attorney’s

    law firm “to get the money he deserved.” [ECF No. 10, p. 3]. The motion further alleged

    that the attorney refused to identify himself, blocked his number from the driver’s cell

    phone, and refused to say how he obtained the driver’s name or contact information.

    Noting that it had no other pending overtime lawsuits except this one, FUHH alleged in

    its motion its belief that Plaintiff’s counsel telephoned the driver and solicited his

    involvement as another plaintiff.

           Plaintiff opposed the motion, represented that his counsel did not have the

    communications outlined in FUHH’s motion, and asserted that the motion was “a

    fabrication intended to smear Plaintiff’s counsel.” [ECF No. 17, p. 1]. FUHH filed a

    reply, and Judge Cooke referred the motion to the Undersigned. [ECF Nos. 20; 28]. The

    Undersigned held an evidentiary hearing on May 24, 2018. [ECF No. 39]. During the

    hearing, both Plaintiff’s counsel and defense counsel testified.

           Defendants’ motion was based on Florida Bar Rule 4-7.18(a)(1), which prohibits

    all verbal direct solicitations of potential clients. Specifically, the Rule states:




                                                   14
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 15 of 46



           “[A] lawyer may not solicit . . . professional employment from a
           prospective client with whom the lawyer has no family or prior professional
           relationship, in person or otherwise, when a significant motive for the
           lawyer’s doing so is the lawyer’s pecuniary gain. The term ‘solicit’ includes
           contact . . . by telephone.”

    Florida Bar Rule 4-7.18(a)(1) (emphasis added).

           “Cold calls” have been found to be one type of direct in-person solicitation

    prohibited by Florida Bar Rule 4-7.18(a)(1). See Handbook on Lawyer Advertising and

    Solicitation 4-5 (The Florida Bar, 11th ed. 2018). Further, the Florida Bar Rules require an

    attorney to fully disclose the source of the attorney’s information about the potential

    client’s legal matter to “avoid misleading the recipient [of an attorney’s direct

    solicitation] into believing that the lawyer has particularized knowledge about the

    recipient’s matter [when] the lawyer does not.” Comment to Rules Regulating The

    Florida Bar, Rule 4-7.18. Specifically, “the lawyer . . . must disclose sufficient

    information or explanation to allow the recipient to locate the information that

    prompted the communication from the lawyer.” Id.

                 g. Evidence Presented at the Hearing

           Pryor is a former driver for FUHH, having last worked for FUHH in 2016. [ECF

    No. 52, pp. 14:21-15:14]. Pryor, a disinterested third-party, appeared and testified

    pursuant to a subpoena. [ECF No. 52, p. 15:7-17]. Pryor missed work to testify at the

    evidentiary hearing and did not want to be at the evidentiary hearing. [ECF No. 52, p.

    24:16-18].




                                                15
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 16 of 46



           Pryor testified that he received a cell phone call on September 19, 2017 at 11:22

    a.m. in the morning. [ECF No. 52, p. 17:11-25]. The caller told Pryor that he was a

    lawyer. [ECF No. 52, pp. 19:20-20:2, 28:1-8]. The caller stated that he represented a

    former employee of FUHH. [ECF No. 52, p. 18:15-22]. The caller said he was building a

    strong case against FUHH. [ECF No. 52, p. 21:14-16]. The caller attempted to have Pryor

    hire the caller to represent Pryor in a lawsuit against FUHH. [ECF No. 52, pp. 20:9-11,

    21-25]. The caller told Pryor that if he went along with the caller, the caller could get

    Pryor the money that FUHH owed Pryor. [ECF No. 52, pp. 18:24-19:2].

           The caller also told Pryor that if FUHH did not pay him the money they owe

    him, FUHH would be required to give Pryor the vehicles FUHH used to run its

    operations. [ECF No. 52, p. 19:6-7]. The caller refused to tell Pryor how he obtained

    Pryor’s cell phone number, stating that it was not important. [ECF No. 52, pp. 19:12-13,

    20:18-20]. The caller never identified himself to Pryor by name and did not disclose who

    he was representing. [ECF No. 52, p. 27:4-14]. The caller was determined to get Pryor to

    hire him as his representative in the pending lawsuit. [ECF No. 52, p. 20:10-11]. Pryor

    confirmed that the caller was male. [ECF No. 52, p. 19:18-19]. Pryor had not heard the

    caller’s voice before September 19, 2017. [ECF No. 52, p. 20:12-14]. Pryor was not

    consulting or seeking to consult with a lawyer in September of 2017 on any matter. [ECF

    No. 52, p. 20:15-17].




                                               16
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 17 of 46



           The caller did not ask Pryor how many hours he drove while at FUHH or

    whether he generated any records that would reflect hours of work. The caller did not

    ask Pryor any questions about the types of loads he moved while at FUHH, his

    origination points or destination points, whether he was a DOT-certified driver, or

    whether FUHH was a DOT-certified carrier. [ECF No. 52, p. 21:7-25].

           After Pryor received this call, he called his former FUHH co-worker Robert

    Morales, who was still working at FUHH at the time of the call. [ECF No. 52, pp. 22:2-

    23:8]. Pryor talked with Morales twice, and these conversations are reflected on Pryor’s

    cell phone records, which were admitted into evidence without objection. [ECF No. 52,

    pp. 23:9-21, 24:2-8]. Pryor asked Morales to inform Amie Cammarata that someone was

    calling Pryor about suing FUHH. [ECF No. 52, p. 24:10-18]. Pryor voluntarily spoke

    with defense counsel about the anonymous call he received on September 19, 2017.

    [ECF No. 52, pp. 24:20-25:1].

           By the time of his telephone conversation with defense counsel, Pryor had

    received or placed more than one hundred calls on his cellphone. [ECF No. 52, p. 25:10-

    15]. Pryor’s cell phone only stored the last forty or fifty calls at a time. [ECF No. 52, p.

    25:6-18].

           Pryor overheard Plaintiff’s counsel, Kozolchyk, speaking in court before the

    evidentiary hearing began. [ECF No. 52, p. 25:19-21]. Pryor testified that the voice he

    heard on his cell phone during the September 19, 2017, 11:22 a.m. call, was Kozolchyk’s




                                                17
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 18 of 46



    voice. [ECF No. 52, p. 25:22-24]. Kozolchyk has a distinctive way of speaking, and the

    tone and timbre of his voice may well be atypical enough for someone like Pryor to

    recognize it ten months after his conversation with the person soliciting his legal

    business.

           Kozolchyk denied making the phone call to Pryor. [ECF No. 52, p. 31:10-11]. He

    stated that he was familiar with Florida Bar Rule 4-7.18(a)(1). [ECF No. 52, p. 30:19-22].

    Kozolchyk stated that if Pryor were to be believed, that the phone call he received

    would be a violation of Florida Bar Rule 4-7.18(a)(1). [ECF No. 52, pp. 31:25-32:6].

           Kozolchyk is the only male attorney involved in Plaintiff’s lawsuit. [ECF No. 52,

    p. 32:8-11]. Kozolchyk has no prior relationship with Pryor, whether familial or

    professional. [ECF No. 52, p. 32:12-17]. Kozolchyk’s firm website touts its technology

    expertise and its use in his law practice. [ECF No. 52, pp. 32:18-33:1]. Kozolchyk

    testified that by adding plaintiffs to a case, the work level increases for that case and

    thus a plaintiff’s attorney may seek more fees for that case. [ECF No. 52, pp. 35:13-16,

    36:10-13].

           Kozolchyk submitted redacted telephone records, redacting all numbers outside

    of 7:00 a.m. to noon on September 19, 2017. [ECF No. 52, p. 43:6-18]. He also redacted

    the last four digits of other telephone calls on the phone logs at approximately the time

    of the call to Pryor. [ECF No. 52, p. 50:6-19].




                                                  18
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 19 of 46



           Kozolchyk argues that Pryor’s testimony is not credible because (1) his

    identification arose from the comparison of two brief interactions more than eight

    months apart; (2) Pryor was tired, aggravated, and did not want to be bothered when

    the call came in; and (3) Pryor initially testified that he received the call “late in the

    evening” but then, after being shown a call log, changed his recollection and said that

    he received the call at 11:22 in the morning. [ECF No. 57-1, pp. 4-5].

           Defendants, however, note that Pryor “identified – without hesitation or

    question – Mr. Kozolchyk as the caller.” [ECF No. 56-1, p. 8]. In addition, there are other

    factors weighing against Kozolchyk’s denial: (1) his voice is distinctive, and Pryor may

    have reason to remember it many months later when he heard Kozolchyk speak in

    Court; (2) Pryor does not seem to have a personal interest in the outcome of the case; (3)

    it is not illogical to theorize that an attorney already representing one driver in an FLSA

    lawsuit might try to generate additional drivers for the same defendant as clients; and

    (4) the Undersigned is hard-pressed to accept Kozolchyk’s theory that some other FLSA

    attorney made a cold call to Pryor by scanning the public dockets on CM/ECF and

    learning of the lawsuit against FUHH.

           Although that tactic would reveal that Olguin is a plaintiff and that FUHH is the

    defendant, how would another attorney who obtained the basic lawsuit information

    learn that Pryor is a former driver (and potential FLSA claimant) and how would that

    attorney obtain Pryor’s cellphone number? His name does not appear on the public




                                                19
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 20 of 46



    CM/ECF docket, and no submission was filed in this case mentioning his name until

    Defendants filed their motion to bar direct solicitation. On the other hand, Olguin, who

    is Kozolchyk’s client, might know the cell phone number of Pryor, but there is certainly

    no showing that some other attorney contacted Kozolchyk’s client to ask him for the

    names and contact numbers of other potential FLSA claimants.

          Although the Undersigned entered a pre-hearing order requiring Kozolchyk’s

    office manager and paralegal (i.e., one person performing both functions) to appear,

    neither defense counsel nor Kozolchyk wanted to ask her any questions even though

    she was sitting with Kozolchyk at counsel table. [ECF No. 52, p. 55:7-15].

          The phone records from Kozolchyk’s office did not show a telephone call to

    Pryor at 11:22 a.m., the time reflected on Pryor’s phone records for incoming calls. [ECF

    No. 52, p. 17:17-24]. Pryor testified that he was in Vance, Alabama when the telephone

    call at issue was received. The Undersigned takes judicial notice that Vance, Alabama is

    in the central time zone, which means that it is one hour earlier there than in South

    Florida, where Kozolchyk’s office is located. Therefore, a phone call from South Florida

    (if that is where it was made) that Pryor received in Alabama at 11:22 a.m. would have

    been made from South Florida at 12:22 p.m. (because of the time zone difference). The

    phone records submitted by Kozolchyk did not include calls after 12:00 p.m., however. 2




    2      Based on information in Defendants’ motion, which did not note that the
    recipient of the telephone call was in a different time zone, the Undersigned’s order


                                               20
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 21 of 46



    [ECF No. 52, p. 43:6-13]. Defendants contend that “innumerable methods exist by which

    counsel could have made unrecorded and untraceable calls to Mr. Pryor, including

    Google Voice.” [ECF No. 102, p. 6].

              h. Post-Hearing Events

           Approximately two weeks after the evidentiary hearing, Olguin filed a motion

    for leave to file a summary judgment motion on Defendants’ fourth affirmative defense,

    contending that Defendants’ attempt to tender payment occurred after this lawsuit was

    filed and therefore could not be a legitimate affirmative defense or a ground upon

    which to grant summary judgment in Defendants’ favor. [ECF No. 53]. Defendants

    opposed the motion [ECF No. 55], and Olguin then filed a “Notice of Settlement” [ECF

    No. 59]. The notice explained that the parties had settled Plaintiff’s minimum wage

    claim and that Plaintiff had agreed to “dismissal of his overtime claim [with] prejudice.”

    [ECF No. 59, p. 1].

           It also gave notice that “Defendants have advised that they want Plaintiff’s

    overtime claim dismissed with prejudice.” [ECF No. 59, p. 1 (emphasis added)]. Later

    that same day, the Court entered an order administratively closing the case upon notice

    of settlement. [ECF No. 60].




    required Kozolchyk to bring telephone records only from 7:00 a.m. to noon. [ECF No.
    33]. Neither Kozolchyk nor defense counsel made any comments at the hearing, or in
    post-hearing proposed orders, about the difference in time zones.


                                               21
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 22 of 46



           Even later that same day, Defendants filed their Supplement to Plaintiff’s Notice

    of Settlement. [ECF No. 61]. In this notice, Defendants advised that they had “re-

    tendered the full amount claimed by Plaintiff in unpaid minimum wages -- $783 --

    inclusive of liquidated damages.” [ECF No. 61, p. 1]. They also advised that “there is no

    settlement (i.e., compromise) of Plaintiff’s minimum wage claim.” [ECF No. 61, p. 1].

    Their supplement also contended that “Plaintiff had previously abandoned [DE 31] his

    $10,137.64 [DE 11-1] overtime claim, but has declined to dismiss that claim since it was

    abandoned March 26, 2018.” [ECF No. 61, p. 1]. Finally, the supplement further

    highlighted the fact that “Defendants have advised Plaintiff’s counsel that they want all

    claims dismissed with prejudice.” [ECF No. 61, p. 1 (emphasis added)].

           The next day, Plaintiff filed a response to Defendants’ supplement. [ECF No. 62].

    It said that the supplement is “incorrect” because the “parties have reached a

    settlement.” [ECF No. 62, p. 1]. It contended that “Plaintiff did not ‘abandon’ his

    overtime claim” and “never ‘declined to dismiss’ his overtime claim.” [ECF No. 62, p.

    1]. It further contended that “only yesterday did Plaintiff obtain Defendants’ agreement

    to settle this case in a way that did not deprive the Court of its jurisdiction to determine

    Plaintiff’s counsel’s attorney’s fees and costs.” [ECF No. 62, p. 1]. The response argued

    that “Defendants are now attempting to deprive the Court of jurisdiction to determine

    Plaintiff’s attorney’s fees and costs post-settlement.” [ECF No. 62, pp. 1-2].




                                                 22
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 23 of 46



           Olguin then filed a motion for an order approving the settlement and giving him

    leave to file a motion for fees and costs. [ECF No. 67]. The motion alleged that the

    settlement was reached on June 12, 2018, during a telephone conversation between

    counsel. The motion then advised that defense counsel memorialized the settlement

    agreement in a follow-up email and that Plaintiff’s counsel confirmed it. The language

    from defense counsel’s email is as follows: “Defendants will unconditionally tender

    today 100% of the claimed minimum wages owed to Mr. Olguin as follows: We have

    agreed that this tender is in settlement of the Plaintiff’s minimum wage claim.” [ECF

    No. 67, p. 2]. Plaintiff’s counsel sent a confirming email forty-two minutes later that said

    only: “Confirmed.” [ECF No. 67, p. 3].

           Over the next three weeks, counsel attempted to finalize the purported

    settlement agreement. They exchanged multiple emails and drafts of a written

    settlement agreement. But, as outlined in Plaintiff’s motion, Plaintiff’s counsel “could

    not reach agreement with Defendants’ counsel” on how to “finalize a formal settlement

    agreement.” [ECF No. 67, p. 3]. The attachments to Plaintiff’s motion demonstrated that

    the parties disputed several material points, including Defendants’ position that the

    draft written agreement prepared by Plaintiff’s counsel “fails to provide for any release

    of the defendants for the claims (excluding attorney’s fees) asserted in the lawsuit.”

    [ECF No. 67-1, p. 4]. The post-telephone call emails also establish that Defendants

    deemed the draft settlement agreement unacceptable. Defense counsel noted that “since




                                                23
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 24 of 46



    we will both be moving for fees, I suppose I can live with the agreement’s silence on

    that point.” [ECF No. 67-1, p. 3].

           Defendants filed an opposition response to Plaintiff’s motion. [ECF No. 72]. They

    say that Plaintiff’s motion is an effort to create the “illusion” that Plaintiff compromised

    his $10,137.64 overtime claim to resolve his $783 minimum wage claim. [ECF No. 72, p.

    2]. They contend that there is no compromise of the FLSA claims. Their response also

    argues that:

           Plaintiff’s counsel filed overtime and minimum wage claims without
           conducting any reasonable pre-suit investigation, filed the claims anyway,
           pursued irrelevant discovery in the form of 73 requests for production to
           each of the three defendants to exert financial pressure on defendants,
           persisted in prosecuting an overtime claim for over 200 days after it was
           obvious that the claim had no merit as Plaintiff was exempt from the
           FLSA’s overtime requirements under the FMSCA, and refused repeated
           tenders of (more than) the full amount of claimed minimum wages and/or
           liquidated damages.

    [ECF No. 72, p. 5].

           Defendants’ response asked the Court to deny Plaintiff’s motion. [ECF No. 72, p.

    7]. Plaintiff filed a reply in which his counsel joined Defendants’ strategy of lobbing

    allegations of misconduct against opposing counsel. [ECF No. 76]. He asked that the

    Court approve the settlement as fair and reasonable and permit him to submit a motion

    for attorney’s fees and costs.

           The Court (Judge Cooke) adopted the Report and, in her order, permitted the

    parties to file motions for attorney’s fees and costs. [ECF No. 82].




                                                 24
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 25 of 46



           Because Judge Cooke had previously entered an order administratively closing

    the case upon notice of settlement, all prior motions were automatically terminated,

    including Defendants’ motion to bar direct solicitation of potential plaintiffs. [ECF No.

    60]. Therefore, there was no need for the Undersigned to conclusively rule on a

    terminated motion or to evaluate Kozolchyk’s credibility about his under-oath denial of

    telephoning Pryor in a “cold call” scenario.

              i. Additional Contentions

           At bottom, Plaintiff contends that he is entitled to both costs and attorney’s fees

    because he prevailed in an FLSA action, which makes an award obligatory. Defendants

    acknowledge that Plaintiff prevailed but argue that this case is one where a reasonable

    fee is no fee and that the Court has jurisdiction (both under its inherent authority and 28

    U.S.C. § 1927) to sanction Kozolchyk and his law firm (for not conducting a reasonable

    pre-suit investigation; for litigating in the face of clear, contrary evidence; for litigating

    even though payment was tendered; and for multiplying the proceedings).

              j. Other Judicial Criticisms of Kozolchyk

           In determining whether a legal claim or factual contention is objectively frivolous

    for purposes of Federal Rule of Civil Procedure 11, the Court may consider whether the

    litigant or his counsel has a history of bringing unmeritorious litigation. Cf. Bilal v.

    Driver, 251 F.3d 1346, 1350 (11th Cir. 2001), cert. denied, 534 U.S. 1044 (2001) (noting that

    district court “was all too familiar with Plaintiff’s repetitive and trifling litigation




                                                 25
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 26 of 46



    tactics”); Petrano v. Nationwide Mut. Fire Ins. Co., No. 1:12-cv-86, 2013 WL 1325201, at *6

    (N.D. Fla. Feb. 4, 2013) (same). Although Defendants have not expressly relied upon

    Rule 11 as a ground for seeking attorney’s fees against Kozolchlyk and his firm, they

    have relied upon the Court’s inherent authority and 28 U.S.C. § 1927. Therefore, the

    Undersigned deems it relevant to consider other cases denying FLSA attorney’s fees to

    Kozolchyk or assessing sanctions against him and his firm:

           (1) Nelson v. Kobi Karp Architecture & Interior Design, Inc., No. 17-23600, 2018 WL

    3059980 (S.D. Fla. May 8, 2018), reconsideration denied, 2018 WL 3059647 (June 19, 2018).

    In Kobi Karp, the Court (United States District Judge Patricia A. Seitz) denied Plaintiff’s

    motion for attorney’s fees because Kozolchyk, although representing the prevailing

    plaintiff in an FLSA lawsuit, “unreasonably and unnecessarily dragged this case out in

    order to increase his fees.” Id. at *1.

           The Court emphasized that Kozolchyk did not contact Defendants to resolve the

    matter before filing the lawsuit and continued to litigate the case after receiving

    tendered checks in an amount greater than the claim. More specifically, Judge Seitz

    noted that, of the 25.8 hours of time which Kozolchyk was seeking fees for in the

    motion, 17.7 of those hours were incurred after he received the two checks in full

    payment of the damages sought. In addition, Kozolchyk rejected a defense proposal to

    also pay him $2,000 for fees and costs the day after the lawsuit was served with the

    summons and complaint.




                                                26
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 27 of 46



           (2) Batista v. South Florida Woman’s Health Associates, Inc., No. 18-61075, 2018 WL

    6531605 (S.D. Fla. Nov. 13, 2018). In Batista, the magistrate judge recommended that a

    Kozolchyk-filed motion for attorney’s fees in an FLSA case be denied because the

    lawsuit “was a prototypical ‘nuisance suit’ for which an award of fees would be

    unreasonable and unjust.” Id. at *1. Kozolchyk filed objections, but United States

    District Judge Federico A. Moreno adopted the Report and Recommendations. Batista v.

    South Florida Woman’s Health Associates, Inc., U.S. District Court for the Southern District

    of Florida, Case No. 18-61075, ECF Nos. 38; 40.

           Similar to his conduct in Kobi Karp, Kozolchyk refused to settle a lawsuit after

    receiving a defense offer to pay the entire amount claimed by Plaintiff, as well as costs

    and attorney’s fees of $1,000. Moreover, the magistrate judge noted that “at most, a

    mistake had occurred, which could easily be rectified.” Id. at *3. The mistake concerned

    a missing check, which Defendants were willing to replace with a new check. The

    Report noted that “the only obstacle to resolution throughout was the fee demand of

    Plaintiff’s counsel.” Id. In addition, the Report emphasized that “at all times this case

    has involved a lost paycheck – nothing more” and concluded that “Plaintiff’s fee

    demands were excessive relative to the minimal work counsel had genuinely invested

    in the case.” Id. at *4-5.




                                                27
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 28 of 46



       II.       Applicable Legal Standards and Analysis

                 a. Denying Prevailing Party Attorney’s Fees Under the FLSA

              Although the FLSA requires that attorney’s fees be awarded to a prevailing

    plaintiff, courts acknowledge “‘special circumstances’ that can render an attorney’s fees

    award unjust, and so-called nuisance settlements present such a circumstance.” Batista,

    2018 WL 6531605, at *3 (citing Tyler v. Corner Constr. Corp., 167 F.3d 1202, 1206 (8th Cir.

    1999)).

              Based on the special-circumstances rationale, several district courts in our district

    have either denied or severely reduced attorney’s fees to prevailing FLSA plaintiffs. For

    example, in Goss. v. Killian Oaks House of Learning, 248 F. Supp. 2d 1162, 1168 (S.D. Fla.

    2003), the Court denied fees to an FLSA plaintiff in a case involving meager damages

    which could have easily been resolved by a few pre-suit telephone calls. Although the

    Goss Court certainly recognized the FLSA’s mandatory fees provision, it then explained

    that “an entitlement to attorney’s fees cannot be a carte blanche license for Plaintiffs to

    outrageously and in bad faith run up attorney’s fees without any threat of sanction.” Id.

              The Goss Court found that the $316 resolution was nothing more than a nuisance

    settlement designed to avoid the expense of litigation and that defense counsel had

    attempted to resolve the case several times. The Court was straightforward in its

    condemnation of the tactics used by Plaintiff’s counsel. It noted that counsel “seems to

    have leveraged a small sum as a stepping-stone to a disproportionately large award of




                                                   28
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 29 of 46



    attorney’s fees.” Id. In doing so, the Court recognized counsel’s argument which “places

    the blame squarely on Defendants’ shoulders” because they “are at fault for fighting the

    litigation in the first place.” Id. at 1168-69. The Court also noted that counsel

    “continuously employed a strategy of delay and obfuscation in his attempt to ward off

    the inevitable resolution of the case.” Id. at 1168. The Court described Plaintiff’s

    counsel’s actions as “calculated to ‘churn’ the file and extract as much attorney’s fees as

    possible from what was at best a modest claim not deserving of the many hours of

    work.” Id. at 1169.

           Concluding that Plaintiff’s counsel’s tactics shocked the Court’s conscience, the

    Goss Court blasted the “strategy of ‘shaking down’ Defendants with nightmarishly

    expensive litigation solely in pursuit of attorney’s fees must not be rewarded.” Id. Not

    only did the Goss Court deny Plaintiff’s counsel any attorney’s fees (because awarding

    them would be “unreasonable and indeed, unjust”), but it also denied costs. Id.

           In appropriate circumstances, the Eleventh Circuit Court of Appeals has affirmed

    orders denying attorney’s fees to a prevailing FLSA plaintiff. See, e.g., Sahyers v. Prugh,

    Holliday & Karatinos, P.L., 560 F.3d 1241, 1246 (11th Cir. 2009) (affirming district judge’s

    order denying attorney’s fees award and costs in an FLSA lawsuit brought by a

    paralegal against her law firm). In affirming the zero-fees-and-zero-costs award, our

    appellate court noted that neither Plaintiff nor her attorney made a pre-suit written

    demand for payment and “made no attempt to inform Defendants of her claim or to




                                                29
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 30 of 46



    collect any of the allegedly outstanding sums from them.” Id. at 1243. Plaintiff accepted

    a Federal Rule of Civil Procedure 68 offer of judgment for $3,500, and the appellate

    court held that the trial judge did not abuse his discretion in denying fees and costs

    because the court based its ruling on its inherent powers to supervise the conduct of

    lawyers who appear before it. Id. at 1246.

           In other cases, courts in the Southern District of Florida have drastically reduced

    the amount of attorney’s fees requested by counsel for a prevailing FLSA plaintiff. See,

    e.g., Roldan v. Pure Air Sols., Inc., No. 07-22203, 2010 WL 410571, at *3 (S.D. Fla. Jan. 29,

    2010) (reducing the lodestar by 85% in order to “address the unfairness involved in a

    sledgehammer being used to crack a nut”).

           But, as noted, other district courts have denied completely attorney’s fees and

    costs, including district courts in the Eleventh Circuit outside of the Southern District.

    See Malden v. Wings Over Emerald Coast Inc., No. 3:18-cv-260, 2019 WL 1245866, at *10

    (N.D. Fla. Feb. 20, 2019) (recommending that fees motion brought by prevailing FLSA

    plaintiff be denied in its entirety and noting that counsel sought approximately $28,000

    in attorney’s fees in a case involving a simple matter worth less than $545 to plaintiff);

    see also Woods v. On Baldwin Pond, LLC, No. 6:13-cv-726, 2016 WL 4927639, at *2, *4 (M.D.

    Fla. Sept. 16, 2016) (denying plaintiff’s request for more than $48,000 in attorney’s fees

    after he obtained a nominal judgment of $720 and explaining that a lawyer trying to




                                                 30
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 31 of 46



    “shak[e] down” an employer in a case involving “miniscule damages” is a special

    circumstance where a reasonable fee and costs award is zero).

           The Undersigned finds it significant that many of the factors identified by courts

    as significant when denying a fees or costs request from a prevailing FLSA plaintiff are

    present here. First, the Eleventh Circuit has clearly held that “it is entirely proper for the

    court to take into account the results achieved” when assessing a fees request. Walker v.

    Iron Sushi, LLC, 752 F. App’x 910, 916 (11th Cir. 2018). Likewise, it has held that it is

    appropriate to consider the requested fees/costs award “in comparison to both the

    amount recovered and the amount originally sought in the statement of claim” -- and

    that doing so is not an impermissible “double reduction.” Id.

           Here, Plaintiff’s statement of claim was for $11,235 (including liquidated

    damages) and he settled for $783.

           Second, the claim largely involved an administrative scenario generated by the

    simple fact that Plaintiff ended his employment in the middle of the week.

           Third, neither Olguin himself nor his counsel contacted Defendants to see if the

    dispute could be amicably and quickly resolved without the need to file a lawsuit.




                                                 31
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 32 of 46



           Fourth, Kozolchyk did not first contact Defendants or their counsel to determine

    if the FMCSA exemption applied, an inquiry which would have been reasonable given

    Olguin’s status as a truck driver. 3

           Fifth, Kozolchyk’s focus on his own fees is the only logical explanation for the

    failure to accept Defendants’ tender of the check for payment. The Undersigned is not at

    all convinced by Kozolchyk’s after-the-fact explanation that the receptionist was not

    authorized to accept a package for him.

           Sixth, Kozolchyk’s actions seem designed to perpetuate the litigation, rather than

    to reach a just, efficient, and timely result for his client. In other words, similar to the

    phrase used by other courts, the Undersigned finds that his conduct was part of a

    strategy to churn the file and create unnecessary attorney’s fees.

           Seventh, the requested amount of fees is grossly lopsided when compared to

    both the amount in controversy and the final settlement.




    3      Although Kozolchyk contends that FUHH’s website does not mention that it
    transports interstate commerce, a search of the FMCSA website would have revealed
    that FUHH is a registered interstate motor carrier. [ECF No. 102, p. 3]. Moreover, the
    mere fact that Kozolchyk contends that Olguin told him that he personally did not
    make interstate trips is legally irrelevant for the exemption because the focus is on the
    interstate activities of all drivers in a pool of drivers (not merely the activities of the one
    driver) when the driver is part of a pool. Allen v. Coil Tubing Servs., LLC, 846 F. Supp. 2d
    678, 694-95 (S.D. Tex. 2012) (noting, in a section entitled “individual employee analysis
    not appropriate,” that an employer seeking an exemption need not submit “proof that
    each individual employee regularly transported property by motor vehicle across state
    lines”), aff’d, 755 F.3d 279, 284-86 (5th Cir. 2014) (precedent forecloses an employee-by-
    employee analysis).


                                                  32
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 33 of 46



          Eighth, Kozolchyk unreasonably insisted on a release from Defendants even

    though he knew they still had a claim against Olguin for damages to the truck.

          Ninth, and finally, the Undersigned cannot evaluate Kozolchyk’s conduct here in

    a vacuum. Other courts have castigated him for this very scenario. So, his tenacious,

    difficult, and uncooperative attitude in this case is hardly an anomaly.

          Under these circumstances, which are special, the Undersigned concludes that an

    appropriate attorney’s fee is no fee and that costs should also be denied.

              b. Bad Faith Fees Against Plaintiff’s Counsel

          Now that the Undersigned has made a recommendation about Plaintiff’s request

    for attorney’s fees and costs, I must now turn to Defendants’ reciprocal request against

    Kozolchyk and his law firm (Koz Law, P.A.) under 28 U.S.C. § 1927, the Court’s

    inherent power, and Local Rule 7.3(a).

          Initially, the Undersigned notes that Kozolchyk appears to misunderstand the

    theories underlying the fees motion against him and his law firm. He seems to focus on

    the argument that Olguin, not FUHH, was the prevailing party under the FLSA because

    he obtained a settlement (albeit in an extremely modest amount) approved by the

    Court. But this point, while correct, misses the mark entirely. The issue under § 1927

    and the Court’s inherent power is not whether Kozolchyk represented a prevailing

    party. Rather, the issue is whether he engaged in bad faith litigation (even though his

    client technically prevailed with a $783 minimum wage claim). See Herard v. ATN Rest.,




                                                33
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 34 of 46



    Inc., No. 07-60269, 2008 WL 123596, at *3 (S.D. Fla. Jan. 8, 2008) (holding that Court has

    inherent power to assess attorney’s fees against Plaintiff’s counsel in an FLSA lawsuit).

           There is nothing in the text of the statute to indicate that it cannot be applied

    against attorneys representing the prevailing party, and Kozolchyk has not called

    attention to any case standing for that theory. So Kozolchyk’s status as an attorney

    representing a (slightly) prevailing plaintiff does not render him immune from a § 1927

    fees award. Roadway Exp., Inc. v. Piper, 447 U.S. 752, 762 (1980) (stating that statute “does

    not distinguish between winners and losers, or between plaintiffs and defendants”).

    Moreover, “[t]he statute is indifferent to the equities of a dispute and to the values

    advanced by the substantive law.” Id. Instead, the statute is “concerned only with

    limiting the abuse of court processes.” Id. For this reason, a court considering the

    propriety of a § 1927 award must focus “on the conduct of the litigation and not on its

    merits.” DeBauche v. Trani, 191 F.3d 499, 511 (4th Cir. 1999).

           Federal courts derive their power to sanction any attorney, law firm, or party

    from three primary sources: Rule 11 of the Federal Rules of Civil Procedure, 28 U.S.C. §

    1927, and the inherent power of the court. Chambers v. NASCO, Inc., 501 U.S. 32, 41

    (1991). Each source sanctions different conduct and a different wrongdoer.

           Rule 11 governs any pleading, written motion, or other paper filed with the

    court, and applies equally to attorneys, law firms, and parties. Fed. R. Civ. P. 11(b).

    Section 1927 sanctions, on the other hand, cover more misconduct than Rule 11, though




                                                 34
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 35 of 46



    the scope of sanctionable conduct often overlaps. In addition, § 1927 sanctions apply

    only to attorneys and other persons admitted to try cases in U.S. courts. Danielle Kie

    Hart, And the Chill Goes on – Federal Civil Rights Plaintiffs Beware: Rule 11 Vis-a-Vis 28

    U.S.C. § 1927 and the Court’s Inherent Power, 37 Loy. L.A. L. Rev. 645, 653 (2004). 4

             “[A]cts which degrade the judicial system, including attempts to deprive the

    Court of jurisdiction, fraud, misleading and lying to the Court,” however, are sanctioned

    through the court’s inherent power. Chambers, 501 U.S. at 41-42 (emphasis added)

    (internal quotation omitted). In fact, “the wielding of that inherent power is particularly

    appropriate when the offending parties have practiced a fraud upon the court.” Id.

    at 42.

             Defendants’ motion seeks sanctions under two of these three legal theories:

    § 1927 and the Court’s inherent power. [ECF No. 124]. They do not invoke Rule 11,

    though Defendants add another potential theory: Rule 7.3(a).

             Regardless of whether a sanctions motion is based on Rule 11, § 1927, or the

    Court’s inherent power, there is tension inherent in the two scenarios underlying an

    attorney’s representation of a client in a lawsuit: an attorney’s zealous advocacy (on the


    4      United States District Judge Marcia G. Cooke cited this law review article in
    Stonecreek – AAA, LLC v. Wells Fargo Bank, N.A., No. 1:12-cv-23850, 2014 WL 12514900, at
    *1 (S.D. Fla. May 13, 2014). In Stonecreek, the Court, after an evidentiary hearing, granted
    the defendant bank’s motion to dismiss and for sanctions and dismissed the case with
    prejudice. The sanction was awarded because the plaintiff fabricated evidence, a
    scenario which Judge Cooke deemed to be a fraud upon the Court. Specifically, the
    Court determined that signatures on two critical documents were forged.


                                                 35
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 36 of 46



    one hand) and efforts to pursue claims even if they are not adequately supported by the

    facts and law (on the other hand). Courts in this district often acknowledge this tension.

    See, e.g., Managed Care Sols., Inc. v. Essent Healthcare, Inc., No. 09-60351, 2011 WL 4433570,

    at *5 n.7 (S.D. Fla. Sept. 21, 2011) (“An attorney should not equate the pursuit

    of zealous advocacy with the zealous pursuit of the dubious ends of clients by

    relentlessly advancing whatever marginally, colorable claim that might exist.”); Carlson

    v. Bosem, No. 04-61004-CIV, 2007 WL 1496693, at *5 (S.D. Fla. Apr. 9, 2007), aff’d, 298 F.

    App’x 861 (11th Cir. 2008) (“While the law may demand zealous advocacy on the part

    of an attorney, it cannot condone attorneys demeaning themselves and the judicial

    process[.]”); cf. Tobinick v. Novella, 207 F. Supp. 3d 1332, 1344 (S.D. Fla. 2016) (“The Court

    is   mindful    that   it   should   not    punish    counsel    under    §   1927    merely

    for zealous advocacy or for being on the losing side of a case.”).

           The rules governing sanctions under Rule 11, § 1927, and the Court’s inherent

    power are not identical, but they are straightforward. Because Defendants are not

    relying on Rule 11, the Undersigned will not discuss it here.

           Section 1927’s purpose is to deter frivolous litigation and abusive practices by

    attorneys and to ensure that those who create unnecessary costs bear them. Roadway

    Express, 447 U.S. at 762. To impose sanctions under this statute: (1) the attorney must

    engage in unreasonable and vexatious conduct; (2) that conduct must multiply the




                                                 36
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 37 of 46



    proceedings; and (3) the amount of the sanction must bear a “financial nexus to the

    excess proceedings.” Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997).

           The standard for imposing sanctions under § 1927 turns on the attorney’s

    objective conduct as compared to how a reasonable attorney would have acted under

    the circumstances. Norelus v. Denny’s Inc., 628 F.3d 1270, 1282 (11th Cir. 2010).

    Objectively reckless conduct is sufficient to justify sanctions under § 1927 even if the

    attorney does not act knowingly and malevolently. Id. at 1291.

           In Amlong & Amlong, P.A. v. Denny’s Inc., 500 F.3d 1230 (11th Cir. 2007), the

    Eleventh Circuit “observed that a district court’s authority to issue sanctions for

    attorney misconduct under § 1927 is either broader than or equally as broad as the

    district court’s authority to issue a sanctions order under its inherent powers.” Id. at

    1239 (citing Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1178 n.6 (11th Cir. 2005)). The

    Eleventh Circuit further explained,

           If the sanctions were permissible under § 1927, then they were proper, and
           there is no need to examine whether the sanctions were also permissible
           under the court’s inherent powers. On the other hand, if the sanctions
           amounted to an abuse of the district court’s discretion under § 1927, they
           necessarily amounted to an abuse of the court’s discretion under its
           inherent powers, because the court’s inherent power to issue sanctions for
           vexatious conduct by attorneys does not reach further than § 1927.

    Id.

           But there is a significant distinction between Rule 11 and § 1927 because the rule

    provides a 21-day safe harbor period to make the appropriate corrections, while the




                                                37
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 38 of 46



    statute does not provide a safe harbor period for implementing a remedy. Moreover,

    courts have noted other differences between the rule and the statute. See Chambers, 501

    U.S. at 47 (noting that Rule 11 permits attorney’s fees “for conduct which merely fails to

    meet a reasonableness standard,” in contrast to a court’s inherent powers, which

    require a higher showing before imposing sanctions); see also SEC v. Creative Capital

    Consortium, LLC, No. 08-81565, 2009 U.S. Dist. LEXIS 116312, at *13 (S.D. Fla. Nov. 24,

    2009) (internal citations omitted) (noting that the Court’s inherent powers should be

    exercised “with restraint and discretion”).

           Because § 1927 mentions “attorneys” and because Defendants seek a fee award

    against both an individual attorney and his law firm, the Court needs to determine

    whether § 1927 authorizes sanctions against law firms. Although the Court has not

    found an Eleventh Circuit case directly on point, there is a case that mentions, in

    passing, that a fee sanction may be awarded against “litigants, counsel and law firms

    who willfully abuse judicial process by conduct tantamount to bad faith.” Avirgan v.

    Hull, 932 F.2d 1572, 1582 (11th Cir. 1991). In that case, the Eleventh Circuit did not

    directly discuss the issue of whether § 1927 applies to law firms and it does not appear

    as though any appellant even raised the issue in the first place. Id.

           Other federal appellate courts have tackled the issue head-on and concluded that

    the statute does not apply to law firms. BDT Prods., Inc. v. Lexmark Int’l, Inc., 602 F.3d

    742, 750–52 (6th Cir. 2010); Claiborne v. Wisdom, 414 F.3d 715, 722–24 (7th Cir. 2005). At




                                                  38
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 39 of 46



    bottom, these appellate courts focused on the use of the term “attorney” in the statute

    and the fact that law firms are not “admitted” to “conduct cases” in federal courts. They

    also applied the rationale in Pavelic & LeFlore v. Marvel Entertainment Group, 493 U.S. 120

    (1989), where the Supreme Court considered the question of whether sanctions were

    proper against a law firm under an earlier version of Rule 11. Id. at 123. In Pavelic, the

    Supreme Court construed language permitting sanctions only against the “person who

    signed” the offending document and determined that the language could only refer to

    the individual signer, not to his partnership. Id. at 127.

           Based on these authorities and the Court’s own assessment of the language in

    § 1927, the Undersigned concludes that the statute either cannot be used to support an

    award of fees against Koz Law, P.A. or should not be used for that purpose. See Sangui

    Biotech Int’l, Inc. v. Kappes, 179 F. Supp. 2d 1240, 1244–45 (D. Colo. 2002) (holding that

    statute did not apply to law firms and noting that the statute indicates that an attorney

    may be required to “satisfy personally” any award, and also emphasizing that the

    duties imposed by the statute are not delegable). 5




    5      In a relatively recent, non-binding ruling on a sanctions motion in a different
    FLSA lawsuit, the Undersigned reached the same conclusion about § 1927’s
    applicability to law firms and a court’s inherent power to sanction both an attorney and
    the attorney’s law firm for bad faith litigation conduct. Collar v. Abalux, No. 16-20872,
    2018 WL 3328682, at *11-12 (S.D. Fla. July 5, 2018). United States District Judge Joan A.
    Lenard denied Plaintiff’s counsel’s motion to overrule and vacate the sanctions order at
    issue. Collar v. Abalux, Inc., 16-20872-CIV, 2018 WL 7364572, at *13 (S.D. Fla. Dec. 17,
    2018).


                                                 39
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 40 of 46



           But under its inherent powers, a court can sanction both an attorney and the

    attorney’s law firm for bad faith litigation conduct. Spolter v. Suntrust Bank, 403 F. App’x

    387, 391 (11th Cir. 2010) (affirming award of fees against individual lawyer and his law

    firm pursuant to the court’s inherent powers); In re Mroz, 65 F.3d 1567, 1576 (11th Cir.

    1995) (internal citation omitted) (stating “there is nothing preventing a federal court

    from exercising its inherent power to sanction an attorney, a party, or a law firm for

    their subjective bad faith”); Maale v. Kirchgessner, No. 08–80131–CIV, 2011 WL 1458147,

    at *4 (S.D. Fla. Apr. 15, 2011) (awarding sanctions against attorney and his former law

    firm, jointly and severally, based upon the Court’s inherent power); Herard v. ATN Rest.,

    Inc., No. 07–60269–CIV, 2008 WL 123596, at *5 (S.D. Fla. Jan. 8, 2008) (awarding fees

    against plaintiff’s law firm in FLSA case under inherent power doctrine).

           Courts have the inherent power to levy sanctions against litigants for abuse of

    the judicial system even if procedural rules also exist that sanction the same conduct.

    Chambers, 501 U.S. at 49; In re Mroz, 65 F.3d at 1573-75; Malautea v. Suzuki Motor Co., 987

    F.2d 1536, 1546 (11th Cir. 1993). One aspect of a court’s inherent power is the ability to

    assess attorney’s fees and costs against the client or his attorney, or both, when either

    has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers, 501

    U.S. at 45-46 (internal quotations omitted).

           But “[t]he key to unlocking a court’s inherent power is a finding of bad faith.”

    Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998) (citing In re Mroz, 65 F.3d at 1575).




                                                   40
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 41 of 46



          Although Defendants’ motion for fees mentions its reliance on Local Rule 7.3(a)

    in its introductory paragraph, neither the body of the motion or the memorandum

    discusses the local rule. Their reply mentions the local rule, but only to respond to, and

    rebut, Kozolchyk’s contention that Defendants violated Local Rule 7.3’s meet and confer

    requirement. It does not rely on the local rule as an affirmative legal ground to support

    the fees motion against Kozolchyk and his law firm. Therefore, the Undersigned will

    not analyze the fees motion to see if the local rule provides the necessary legal

    foundation to generate a viable theory for fees.

          Kozolchyk’s amended response to the fees motion filed against him and his firm

    emphasizes that he did not oppose summary judgment on the overtime claim. [ECF No.

    97]. He also argues that Defendants would “likely not prevail” had he chosen to oppose

    the summary judgment motion. [ECF No. 97, p. 6]. According to Kozolchyk, he acted

    reasonably when not opposing the motion and would have been justified in not

    mounting an opposition, stating:

          Plaintiff chose not to oppose Defendants’ MSJ as to Plaintiff’s overtime claim,
          however, because Plaintiff’s counsel believed that at trial Plaintiff had less
          than a 50% probability of prevailing on the motor carrier exemption based on
          certain documents Defendants produced during discovery and Defendants’
          anticipated trial testimony. The undersigned has no personal desire to incur
          the time and expense of litigating a claim that is unlikely to prevail at trial.
          Thus, Plaintiff followed his counsel’s advice and authorized Plaintiff’s
          counsel not continue incurring time litigating Plaintiff’s overtime claim after
          Defendants produced discovery that rendered Plaintiff’s overtime claim less
          likely to prevail at trial. Plaintiff authorized Plaintiff’s counsel to settle
          Plaintiff’s claims on March 12, 2018 solely for the value of Plaintiff’s




                                                41
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 42 of 46



           minimum wage claim rather than incurring the time and expense of
           continuing to litigate the overtime claim.

    [ECF No. 97, p. 6].

           The Undersigned is not persuaded by Kozolchyk’s argument. He does not

    dispute that the overtime claim was not unconditionally abandoned until after the filing

    of Defendants’ summary judgment motion. He says he did not have any idea that

    FUHH was engaged in interstate transportation until his January 19, 2018 receipt of a

    letter from a FUHH client detailing same, and that he discontinued litigating the

    overtime claim at that time.

           But Kozolchyk should have known pre-suit and clearly did know post-suit,

    before January 2018, that FUHH was an international carrier. Indeed, documents

    produced show FUHH was involved in transports to Grand Cayman, Puerto Rico,

    Panama, and Ecuador. [See ECF No. 102-3]. Nevertheless, even after receipt of these

    documents in October 2017 through January 19, 2018, and after Kozolchyk determined

    the overtime claim was not worth pursuing, the claim still remained in litigation, and

    Plaintiff’s counsel continued to “hold ‘em” 6 until the claim was officially abandoned on

    March 26, 2018.




    6
            [See ECF No. 97, p. 4 (citing Kenny Rogers, The Gambler (United Artists 1978)
    (“[Y]ou’ve got to know when to hold ‘em, know when to fold ‘em, know when to walk
    away, know when to run.”)].


                                               42
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 43 of 46



       III.      Conclusion

              Rather than relying again on the warlord Sun Tzu, the Undersigned will opt

    instead for another war-related quote from John Adams (1735 – 1826): “Great is the guilt

    of an unnecessary war.”

              The litigation war Kozolchyk started was unnecessary, frustrating, and

    expensive. The Undersigned has no idea whether he feels guilty (or badly) about his

    tactics here, but his memoranda suggests that he does not. Kozolchyk said he “strongly

    disagrees” with Kobi Karp and he contends that “the vast majority of time” he expended

    has been “defending against Defendants’ tenacious scorched-earth litigation and not the

    overtime claim.” [ECF No. 97, pp. 22, 24].

              The same grounds which led the Undersigned to conclude that an appropriate

    attorney’s fee for Plaintiff (actually, for Kozolchyk) is no fee are equally applicable to

    Defendants’ fees motion. Kozolchyk did not engage in sufficient due diligence. He was

    intentionally difficult. He prolonged the lawsuit. He pursued a meritless overtime

    claim. He pursued a minimum wage claim even after Defendants unconditionally

    tendered a check within seven weeks of the filing of the lawsuit. He refused to consider

    any settlement offer unless it included a general release of all claims against his client,

    even claims beyond the scope of those at issue in this lawsuit.

              At bottom, Kozolchyk engaged in myriad tactics which evidence an apparent

    focused strategy of churning the file needlessly in order to increase his fees. This is




                                                 43
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 44 of 46



    precisely the type of bad faith misconduct which justifies attorney’s fees under both

    § 1927 and the Court’s inherent power.

          Defendants seek a minimum of approximately $60,500 but also seek the

    additional fees they incurred in litigating the fees issues raised in their affirmative

    motion for fees. [ECF Nos. 89; 102, p. 10]. The Eleventh Circuit authorizes this type of

    supplemental “fees-on-fees” request. Norelus, 628 F.3d at 1301.

          Thus, subject to an entry-by-entry reduction for inefficient attorney time (and the

    Undersigned is not suggesting that defense counsel did not use reasonable billing

    judgment), the Undersigned could recommend a $60,500 fees award, with leave for

    Defendants to seek additional fees for fees, against Kozolchyk and his law firm.

          I will not make that recommendation, however.

          Under the circumstances, imposing that type of sanction would be unduly harsh.

    Kozolchyk has already received significant, negative consequences for his unacceptable,

    bad faith behavior -- the denial of all attorney’s fees and costs. That lesson cost him and

    his firm more than $36,000 in attorney’s fees, which was requested in Plaintiff’s fees

    motion. [ECF No. 86].

          Moreover, parsing Defendants’ bills to pinpoint which specific entry concerned

    overtime or minimum wage or the motion to prevent solicitation would require a

    significant and focused review of myriad time entries, cross-referenced to motions and

    memoranda.




                                                44
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 45 of 46



              Framed by these dynamics and factors, the Undersigned, using the discretion

    available in these situations, will instead recommend a reduction of Defendants’ fees

    request by 50% and also recommend that Defendants not be permitted to seek

    additional fees for the litigation regarding their fees request.

              Therefore, the Undersigned respectfully recommends that Judge Cooke grant

    Defendants’ fees motion and enter a sanctions award against Kozolchyk and his law

    firm in the amount of $30,265.33. 7 And, as outlined above, the Undersigned also

    respectfully recommends that Judge Cooke deny Plaintiff’s motion for fees and costs.

        IV.      Objections

              The parties will have 14 days from the date of being served with a copy of this

    Report and Recommendations within which to file written objections, if any, with the

    District Judge. Each party may file a response to the other party’s objection within 14

    days of the objection. Failure to timely file objections shall bar the parties from a de novo

    determination by the District Judge of an issue covered in the Report and shall bar the

    parties from attacking on appeal unobjected-to factual and legal conclusions contained

    in this Report except upon grounds of plain error if necessary in the interest of justice.




    7      The Undersigned has reviewed the resumes of Defendants’ attorneys [ECF No.
    89-12] and concludes that the hourly billing rates (ranging from $405 for the partner to
    $270 for a five-year associate) are reasonable for the South Florida legal community in
    FLSA cases. Partner Kelly Kolb, for example, has been practicing law since 1986 and has
    been listed in The Best Lawyers In America in 2017, 2018, and 2019 for employment law.


                                                 45
Case 0:17-cv-61756-MGC Document 104 Entered on FLSD Docket 06/05/2019 Page 46 of 46



    See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885

    F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

           DONE AND ORDERED in Chambers at Miami, Florida, on June 5, 2019.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All counsel of record




                                                  46
